Citation Nr: 1411919	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for the residuals of a head injury, headaches, currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from February 1964 to February 1967.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.               

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A copy of the transcript of that hearing is of record.  

In May 2013, the Veteran submitted a "Supplemental Claim for Compensation."  This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the May 2013 Travel Board hearing, the Veteran testified that his service-connected headaches had worsened since his last VA examination in June 2011.  The Veteran stated that he had headaches every day and that some of his headaches were severe.  According to the Veteran, when he had severe headaches, he had to stop what he was doing and lay down.  He noted that he had severe headaches approximately two to three times a week.  

In light of the above and in consideration of the Veteran's contentions, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As the case must be remanded, efforts should also be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.  His treatment records from Dr. Birkhead and Dr. Patrick DiFonzo should also be obtained, in addition to all records related to his SSI claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since November 2011.   

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Birkhead and Dr. Patrick DiFonzo, dated since May 2009.   

3.  Make arrangement to obtain all administrative and medical records associated with the Veteran's SSI claim.

4.  Thereafter, make arrangements for the Veteran to be afforded a VA neurological examination to determine the current severity of his service-connected residuals of a head injury, specifically headaches.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.

Following a clinical evaluation, the examiner must discuss whether the Veteran's headaches result in any characteristic prostrating attacks with an estimation as to the average number of any such attacks over the past several months, or whether the headaches have resulted in very frequent completely prostrating and prolonged attacks producing severe economic inadaptability.  In this regard, the examiner must specifically describe the impact of the Veteran's service-connected headaches on his daily activities and employability.

A complete rationale for all opinions must be provided.  

5.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


